19-4245
     Lin v. Garland
                                                                                    BIA
                                                                            A097 129 351

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3   Square, in the City of New York, on the 5th day of January, two thousand twenty-
 4   two.
 5
 6   PRESENT:
 7              JOSÉ A. CABRANES,
 8              RICHARD J. SULLIVAN,
 9              STEVEN J. MENASHI,
10                    Circuit Judges.
11   _____________________________________
12
13   XIANG LIN,
14             Petitioner,
15
16                    v.                                          19-4245
17                                                                NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20              Respondent.
21   _____________________________________
22
 1   FOR PETITIONER:                       Raymond Lo, Esq., Jersey City, NJ.
 2
 3   FOR RESPONDENT:                       Jeffrey Bossert Clark, Acting Assistant
 4                                         Attorney General; Shelley R. Goad, Assistant
 5                                         Director; Julia J. Tyler, Trial Attorney, Office
 6                                         of Immigration Litigation, United States
 7                                         Department of Justice, Washington, DC.

8             UPON DUE CONSIDERATION of this petition for review of a Board of

9    Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

10   DECREED that the petition for review is DENIED.

11            Petitioner Xiang Lin, a native and citizen of the People’s Republic of China,

12   seeks review of a November 20, 2019 decision of the BIA denying her motion for

13   reconsideration of her order of removal or, in the alternative, to reopen her

14   removal proceedings. In re Xiang Lin, No. A097 129 351 (B.I.A. Nov. 20, 2019).

15   We assume the parties’ familiarity with the underlying facts and procedural

16   history.

17            The sole argument raised by Lin before this court is that the immigration

18   judge, and the BIA, never had jurisdiction to issue a removal order in the first

19   place.     Specifically, Lin argues that because her February 20, 2003 Notice to

20   Appear did not specify a date or time for her removal hearing, it was insufficient

21   to vest jurisdiction with the Immigration Court and the BIA should have reopened


                                                2
 1   and terminated her removal proceedings. Petitioner’s Brief at 9 (citing Pereira v.

 2   Sessions, --- U.S. ---- , 138 S. Ct. 2105 (2018)). But Pereira addressed a narrow

 3   question regarding the stop-time rule, not jurisdiction. And in addressing this

 4   same argument, we have held that “a [Notice to Appear] that omits information

 5   regarding the time and date of the initial removal hearing is nevertheless adequate

 6   to vest jurisdiction in the Immigration Court, at least so long as a notice of hearing

 7   specifying this information is later sent to the alien.” Banegas Gomez v. Barr, 922

 8   F.3d 101, 112 (2d Cir. 2019), cert. denied sub nom. Gomez v. Barr, --- U.S. ---- , 140 S.

 9   Ct. 954, 206 L. Ed. 2d 119 (2020). Just a few months ago, we reaffirmed that “the

10   jurisdictional holding of Banegas Gomez remains good law” after Niz-Chavez v.

11   Garland, --- U.S. ---- , 141 S. Ct. 1474, 209 L.Ed.2d 433 (2021). Chery v. Garland, 16

12   F.4th 980, 987 (2d Cir. 2021). Although Lin’s February 20, 2003 notice to appear

13   did not specify the date and time of her initial hearing, the Immigration Court

14   mailed her a February 24, 2003 notice of hearing that contained the date, time, and

15   address of the proceeding. Thus, the Immigration Court did not lack jurisdiction

16   on account of a deficient notice to Lin. See Banegas Gomez, 922 F.3d at 112; Chery,

17   16 F.4th at 987.

18

                                                3
1        For the foregoing reasons, the petition for review is DENIED. All pending

2   motions and applications are DENIED and stays VACATED.

3                                      FOR THE COURT:
4                                      Catherine O’Hagan Wolfe,
5                                      Clerk of Court




                                         4